


Exhibit 10.1




NON-EXCLUSIVE CONSULTING AGREEMENT


This Non-Exclusive Consulting Agreement (“Agreement”) is entered into and
effective as of the 1st of May, 2012, between James E. McAuliffe, Jr.
(“Consultant”), and Kaiser Aluminum Fabricated Products, LLC, a Delaware limited
liability company with offices located at 27422 Portola Parkway, Suite 200,
Foothill Ranch, CA 92610-2831 (“Kaiser”).


WHEREAS, Kaiser desires to have Consultant perform certain services for Kaiser
as set forth below, and Consultant is willing to perform such services;


NOW THEREFORE, in consideration of the mutual promises contained herein the
parties hereto agree as follows:


1.    Term.     The term of this Agreement shall commence as of the effective
date and shall continue in effect for one year. Termination of this Agreement,
except for cause, may occur only by mutual consent or the death or permanent and
total disability of Consultant as a result of bodily injury, disease or mental
disorder. This Agreement may be renewed for such term, and upon such terms and
conditions, as the parties may agree in a further writing.


2.    Services.


2.1    Consultant shall perform non-exclusive consulting services to provide
professional advice on such subjects as may be designated by Kaiser, including
(i) on-going labor relations matters, including contract negotiation, grievances
and charges, (ii) employee and benefits matters and (iii) litigation matters.


1.Any additional services by Consultant beyond those referenced in paragraph 2.1
above shall be performed by Consultant as agreed between Consultant and Kaiser
and as authorized by Kaiser.


2.3    Consultant shall at all times act in accordance with his own best
judgment, experience and expertise as an independent Consultant. Consultant
shall communicate the status and progress of the services being performed by
Consultant to Kaiser's General Counsel, senior management and outside
professionals, as appropriate, and solicit input with respect to any tactical
and strategic decisions required to be made in connection with the services to
be performed that are likely to affect the business, operations or liabilities
of Kaiser and its affiliates.


2.4    Consultant may perform consulting services for persons other than Kaiser
so long as such other consulting services do not present an actual conflict of
interest for Consultant. Consultant agrees to inform Kaiser when consulting
services are being performed for others, and will provide a certification that
no conflict exists. Consultant will arrange his schedule and other work to
ensure that Kaiser work remains the primary priority for Consultant's work and
remains the first call on Consultant's resources and time. Should Consultant
request a waiver of any potential conflict with respect to either interest or
time, Kaiser will not unreasonably withhold its consent to waiver.    


3.    Fees and Reimbursements/Invoices. For the initial term of the Agreement,
Consultant's compensation will be as follows:


1.The base Fee per month, exclusive of expenses (the “Base Fee”) for the period
extending through June 30, 2012, shall be $21,500, for which Consultant will
provide up to 100 hours of services. Travel time that is not covered by other
work will be counted at one-half the number of hours, and there will be no
premium for weekend or holiday work. The Base Fee will be pro-rated for any
partial months.























1

--------------------------------------------------------------------------------










Additional fees (the “Additional Fees”) during this period for hours worked in
excess of 100 hours, exclusive of expenses, will be billed at $200 per hour.


2.The prorated Base Fee for July 1, 2012, through September 30, 2012, shall be
$16,250, exclusive of expenses, for which Consultant will provide up to 75 hours
of services. Travel time that is not covered by other work will be counted at
one-half the number of hours, and there will be no premium for weekend or
holiday work. The Additional Fee during this period for hours worked in excess
of 75 hours, exclusive of expenses, will be billed at $200 per hour.


3.The prorated Base Fee for October 1, 2012, through December 31, 2012, shall be
$11,000, exclusive of expenses, for which Consultant will provide up to 50 hours
of services. Travel time that is not covered by other work will be counted at
one-half the number of hours, and there will be no premium for weekend or
holiday work. The Additional Fee during this period for hours worked in excess
of 50 hours, exclusive of expenses, will be billed at $200 per hour.


4.The prorated Base Fee for January 1, 2013, through April 30, 2013, shall be
$5,700, exclusive of expenses, for which Consultant will provide up to 25 hours
of services. Travel time that is not covered by other work will be counted at
one-half the number of hours, and there will be no premium for weekend or
holiday work. The Additional Fee during this period for hours worked in excess
of 25 hours, exclusive of expenses, will be billed at $200 per hour.


5.Both parties agree that Consultant is not an employee. Consultant shall be
solely responsible for payment of all FICA and federal, state and local income
taxes payable on compensation received hereunder. All travel time in connection
with this Agreement will be prorated as required and compensated at the above
rates. Consultant shall be solely responsible for providing his own office space
and all supplies or materials necessary to carry out the work hereunder. Upon
submission of proper documentation, Kaiser will reimburse Consultant for all
reasonable and customary expenses incurred while providing consulting services.
The term “reasonable and customary” shall mean expenses incurred consistent with
Kaiser's corporate policies on reimbursement of travel and related expenses, but
shall not include any costs or expenses incurred by Consultant to provide his
own working environment (office space, parking, telephones, faxes, etc.).


6.Consultant's compensation and expense reimbursement shall be paid as follows:


1.Beginning in May 2012 and each month thereafter during the term of the
Agreement, Consultant's Base Fee will be paid automatically by Kaiser by wire
transfer monthly on the first business day between the first and fifth day of
the month.


2.Beginning in May 2012 and each month thereafter during the term of the
Agreement, by the fifth day of the month or as soon thereafter as reasonably
practicable, Consultant will provide an invoice for the previous month that
provides a summary of time and activities as to the Base Fee, and a reasonably
detailed description of services and time. Consultant will also submit a
reasonably detailed schedule of expenses for reimbursement including receipts.
Bills and receipts may be submitted electronically.


3.Statements for services and expense reimbursements shall be submitted to:
 
Kaiser Aluminum Fabricated Products, LLC
 
 
Attn: John M. Donnan, Senior Vice President and General Counsel
 
 
27422 Portola Parkway, #200
 
 
Foothill Ranch, CA 92610-2831
 
 
Fax: (949) 614-1730
 
 
john.donnan@kaiseraluminum.com
 








2

--------------------------------------------------------------------------------










4.Kaiser will promptly review the statements submitted with respect to the
Additional Fee and requests for expense reimbursement, and will pay all
undisputed Additional Fee and expense reimbursement amounts within 30 days of
Kaiser's receipt of such statement.


4.    Independent Contractor.


4.1    Consultant shall perform services hereunder as an independent contractor
and not as an employee. Except as otherwise expressly authorized by Kaiser,
Consultant shall have no power or authority to act for, legally represent, or
commit Kaiser in any way unless Kaiser expressly authorizes him to do so.


4.2    Consultant understands and agrees that during the period of this
Agreement and any extensions thereto he is not entitled to participate in or
accrue benefits, and Consultant hereby expressly waives any claim to participate
in or accrue benefits, under Kaiser's employee benefit plans, including but not
limited to KRP, Plan B, Severance Pay and Benefits Continuation, Personal
Choice, Life Insurance, Sick Leave with Salary Continuation, Long Term
Disability, Accidental Death and Dismemberment, Medical and Dental plans for
services performed hereunder, except as he is entitled to receive any such
benefits as a result of his retirement as of the effective date of this
Agreement. For the avoidance of doubt, the parties agree that any and all
benefits to which Consultant may be entitled must derive, if at all, from his
term of employment at Kaiser, and not from his service as a Consultant. In
addition and except as otherwise contemplated by the terms of grants, plans and
programs in effective as of the effective date of this Agreement, Consultant is
not entitled to participate in any employee bonus plans as a result of his
service as a Consultant.
5.    Protection of Confidential Information.


5.1    All work product of Consultant in the performance of this Agreement,
including without limitation, analyses, reports, data and other information
created by Consultant, shall be the property of Kaiser and shall be considered
Confidential Information. Any information disclosed to Consultant by Kaiser or
others in connection with service for Kaiser under this Agreement shall also be
considered Confidential Information, and shall, as between Kaiser and
Consultant, be the property of Kaiser.


1.Except as Kaiser may authorize in writing, Consultant shall not disclose
any Confidential Information or use it for any purpose other than the
performance of his services under this Agreement. Promptly upon Kaiser's
request, and in any event upon the termination of this Agreement, Consultant
shall deliver to Kaiser all such material (including all copies made thereof)
which Consultant has in his possession.


5.3    Upon termination of this Agreement for any reasons, Consultant will,
except as otherwise agreed to in writing by the parties, return to Kaiser all
property belonging to Kaiser, including without limitation, computer equipment,
computer programs or other property belonging to Kaiser, and documents, property
and data of any nature and in any form, including electronic or magnetic form,
reflecting any confidential information described above.







































3

--------------------------------------------------------------------------------










6.    Applicable Law/Entire Agreement.


6.1    This Agreement shall in all respects be governed by and construed in
accordance with the laws of the State of California, except that conflicts of
laws/provisions of California law shall not be applied for the purpose of making
other law applicable.


6.2    This Agreement constitute the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties
relating to Consultant's activities as a Consultant. It may not be amended,
supplemented or superseded except by a written agreement signed by both parties.


7.    Dispute Resolution.


7.1    This Section 7 applies to all disputes between the parties after the
effective date of this Agreement, including but not limited to disputes arising
out of or related to this Agreement, the terms under which Consultant provides
services to Kaiser, and payment or non-payment of any amounts to Consultant.




7.2    If a dispute arises, and if the dispute cannot be settled through direct
discussions, then Kaiser and Consultant agree to first endeavor to settle the
dispute in an amicable and good faith manner by mediation before a mutually
agreeable mediator, before having recourse to any other proceeding or forum. 


7.2    Any controversy or claim that cannot be resolved by good faith mediation
shall on the written request of the complaining party served on the other within
thirty (30) calendar days of the event which forms the basis of the controversy
or claim, be submitted and resolved by final and binding arbitration in a manner
consistent with the rules of the American Arbitration Association. Service of
the written demand for arbitration shall be made by certified mail, with a
return receipt requested. Time is of the essence. If the request is not served
within said thirty (30) days of the date a cause of action arises, the
complaining party's claim(s) shall be forever waived and barred before any and
all forums, including, without limitation, arbitration or judicial forums. The
Arbitrator shall have no authority to alter, amend, modify or change any of the
terms of the Agreement. The decision of the Arbitrator shall be final and
binding and judgment thereon may be entered in any court having jurisdiction
thereof. The parties shall equally divide all costs of the arbitration, but the
parties shall bear their own expenses for attorney's fees and witness costs.


7.3    The parties intend that the dispute resolution procedures outlined herein
are mandatory and shall be the exclusive means of resolving all disputes,
between Consultant and Kaiser and/or Kaiser's employees, directors, officers or
managers. However, this provision does not prevent either Party from first
seeking injunctive relief if necessary to enforce the terms of this Agreement.


8.    Notices.     All notices, correspondence, consents, requests, demands, and
other communications hereunder shall be in writing and shall be deemed to have
been duly given when actually received. Such notices may be given personally, by
registered or certified mail, by email, or by facsimile transmission:



4

--------------------------------------------------------------------------------




 
if to Consultant:
 
James E. McAuliffe, Jr.
 
 
 
 
217 Whippoorwill Rd.
 
 
 
 
Moorseville, NC 28117
 
 
 
 
Fax: (704) 660-1986
 
 
 
 
Phone: (704) 660-1985
 
 
 
 
Email: jim.mcauliffe@kaiseraluminum.com
 
 
 
 
 
 
 
if to Kaiser:
 
Kaiser Aluminum Fabricated Products, LLC
 
 
 
 
Attn: John M. Donnan, Vice President and General Counsel
 
 
 
 
27422 Portola Parkway, #200
 
 
 
 
Foothill Ranch, CA 92610-2831
 
 
 
 
Phone: (949) 614-1767
 
 
 
 
Fax: (949) 614-1730
 
 
 
 
john.donnan@kaiseraluminum.com
 



or to such other address as either party shall have last designated by notice to
the other party hereto.


9.    Waiver.     Failure of either Kaiser or Consultant to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of such provisions nor in any way affect the validity of this Agreement
or any part thereof or the right of either party thereafter to enforce each and
every provision thereof. The waiver of any provisions of this Agreement or any
breach thereof shall not constitute waiver of any subsequent breach of the same
or any other provisions of this Agreement.


10.    Survival.    The obligations of Consultant under Section 5, 6 and 7 of
this Agreement shall survive termination or expiration of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first set forth above.


CONSULTANT:
 
KAISER ALUMINUM FABRICATED PRODUCTS, LLC
 
 
 
 
/s/ James E. McAuliffe, Jr.
 
By:
/s/ John M. Donnan
James E. McAuliffe, Jr.
 
 
John M. Donnan
 
 
 
Senior Vice President and General Counsel






5